TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-18-00706-CV


                                   Aleana Sullivan, Appellant

                                                 v.

                                    Cody Sullivan, Appellee




             FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 15-3077-F395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on April 17, 2019. On June 14, 2019, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by June 24, 2019, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: July 19, 2019